Title: From Thomas Jefferson to James Maxwell, 1 October 1820
From: Jefferson, Thomas
To: Maxwell, James


Sir
Monticello
Oct. 1. 20.
I find here your Letter of Aug. 23.  on my return home after an absence of several weeks, which must apologize for this delay of it’s acknolegement. Having no medium in which my subscription for the Analectic magazine for the last year can be remitted but the bills of our state banks, I now inclose you 6.D. in their notes. observing that Peter Cottom is your agent at Richmond it will be more convenient to me in future to give him a standing order on my agent in that place to pay him the annual price on his application, which I shall take care to do. Accept my respectful salutations.Th: Jefferson